 



Exhibit 10.2

INTERCREDITOR AGREEMENT

      THIS INTERCREDITOR AGREEMENT made and entered into this 14th day of March,
2005, by and between FEDERAL INSURANCE COMPANY, an Indiana corporation, and BANK
OF AMERICA, N.A., a national banking association, as Lender Agent on behalf of
the other Lender Parties. All capitalized terms will have the meaning set forth
in Section 1.

W I T N E S S E T H:

      WHEREAS, Quanta Services, Inc., a Delaware corporation, is Borrower and
certain of its Subsidiaries and Affiliates are Guarantors of Borrower, under
that certain Credit Agreement dated as of December 19, 2003, as amended from
time to time, pursuant to which the Lender Parties agreed to establish certain
credit facilities described therein and provide certain financial services for
the benefit of certain Indemnitors;

      WHEREAS, the Indemnitors are indebted and/or obligated to Surety as
evidenced by the Surety Credit Documents;

      WHEREAS, the Indemnitors from time to time have obtained and/or may in the
future obtain Bonds from Surety as Principals;

      WHEREAS, as one of the conditions to Surety agreeing to consider requests
from Indemnitors for the issuance of any Bond, this Agreement must be executed
by the parties hereto;

      WHEREAS, Surety and Lender Agent on behalf of the Lender Parties agree
that the rights of Surety with respect to the Surety Priority Collateral will be
senior to the rights of the Lender Parties with respect to the Surety Priority
Collateral, pursuant to the terms and provisions of this Agreement; and

      WHEREAS, Surety agrees that it will have no rights with respect to the
Lender Priority Collateral except to the extent expressly provided in this
Agreement;

      NOW, THEREFORE, in consideration of the foregoing and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

      1. Definitions. For the purposes of this Agreement, the following terms
will have the meanings listed below:

      “Accounts” means and includes all of Indemnitors’ now owned or hereafter
acquired accounts (as defined in the UCC) and (whether included in such
definition) accounts receivable, and proceeds, including without limitation, all
insurance proceeds and proceeds of any letter of credit on which any Indemnitor
is a beneficiary, but only to the extent such accounts, accounts

 



--------------------------------------------------------------------------------



 



receivable, and proceeds arise pursuant to a Bonded Contract, including, but not
limited to Retainage, and all forms of obligations whatsoever owing to any
Indemnitor under instruments and documents of title constituting the foregoing
or proceeds thereof; and all rights, securities, and guarantees with respect to
each of the foregoing. In no event, shall “Accounts” or the proceeds thereof
include accounts, accounts receivable, contract rights, insurance proceeds or
proceeds of any letter of credit of which any Indemnitor is a beneficiary to the
extent such assets arise pursuant to contracts other than “Bonded Contracts.”

      “Affiliate” means, with respect to any Person, any other person or group
acting in concert with respect of the Person that, directly or indirectly,
through one or more intermediaries, controls, or is controlled by, or is under
the common control with such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person or group of Persons,
will mean the possession, directly or indirectly, of the power to direct or
cause the direction of management and policies of such Person, whether through
the ownership of voting securities or by contract or otherwise. Principal and
Indemnitors are Affiliates of each other. None of Indemnitors is an Affiliate of
Surety, Lenders, or Lender Agent.

      “Agreement” or “this Agreement” means this Intercreditor Agreement
together with all amendments, modifications, and supplements hereto.

      “Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereinafter in effect, or any successor statute.

      “Bonded Contract” means any existing or future contract in respect of
which any Bond is issued on behalf of any Principal or on behalf of Island
Mechanical, Hawaii.

      “Bonded Contract Balances” means all payments made, or to be made, to or
on behalf of any Principal pursuant to or arising out of any Bonded Contract,
including, without limitation, whether earned and unpaid or to be earned,
Retainage, increases in contract amounts and payments made, or to be made, as a
result of affirmative claims, including, but not limited to, claims against
Obligees, design professionals (including, but not limited to architects and
engineers), certified public accountants, subcontractors, laborers, materialmen,
and against any of their sureties, including, without limitation, changed
condition claims or wrongful termination claims.

      “Bonds” means any surety agreements, undertakings, or instruments of
guarantee signed by Surety on behalf of any Principal, Island Mechanical,
Hawaii, or Foreign Subsidiary, whether executed before or after the execution of
this Agreement.

      “Borrower” means Quanta Services, Inc., a Delaware corporation.

      “Default Rate” on each day of its determination the prime rate reflected
in the Money Rates section of The Wall Street Journal plus two percent (2%).

2



--------------------------------------------------------------------------------



 



      “Domestic Subsidiary” means any Subsidiary of Quanta Services, Inc. that
is organized under the laws of any political subdivision of the United States.

      “Equipment” means all of Indemnitor’s now owned or hereafter acquired
right, title, and interest with respect to equipment (as defined in the UCC) and
(whether or not included in such definition) all tangible property including all
retail store, storage, office, computer, or facility equipment and other retail,
manufacturing, and research items, computer hardware, all vehicles, goods,
machinery, chattels, tools, dies, machine tools, furniture, furnishing,
fixtures, and supplies, of every nature, wherever located, all additions,
accessories, and improvements thereto and substitutions therefore and all
accessories, parts, and equipment which may be attached to or which are
necessary for the operation and use of such personal property or fixtures,
whether or not the same will be deemed to be affixed to, arise out of, or relate
to any real property, together with all accessions thereto. For avoidance of
doubt, “Equipment” is not intended to and does not include any Licensed
Property.

      “Foreclosure Action” means and includes any action, whether under the
Bankruptcy Code or other applicable law, to foreclose upon or enforce a Lien
against particular property, including commencing judicial or non-judicial
foreclosure proceedings or any other remedy designed to or that has the effect
of dispossessing the Borrower, any Guarantor or Surety, as the case may be, of
any collateral.

      “Foreign Subsidiary” means any Subsidiary of Quanta Services, Inc. that is
not a Domestic Subsidiary.

      “Guarantors” has the meaning given in the definition of Lender Credit
Documents.

      “Identified Equipment” means, whether owned or leased, any and all
(i) boom-mountable robotic arms and (ii) if one or more Bonds is in effect for
the benefit of H.L. Chapman Pipeline Construction, Inc., such company’s
following rock trenching equipment: (a) Astec Model 3000SM surface miner (two
units); (b) Trencor Model 1860HD trencher (two units); and (c) Trencor Model
1760HD trencher (two units).

      “Indemnitors” means Quanta Services, Inc., a Delaware corporation, and
Principal. In addition, any parent of Principal (exclusive of any Joint Venture)
and any other Person that owns an equity interest in Principal (exclusive of any
Joint Venture), their successors and assigns, will be deemed to be an Indemnitor
under this Agreement. Thereafter, said parent of Principal (exclusive of any
Joint Venture) and any other Person that owns an equity interest in Principal
(exclusive of any Joint Venture), their successors and assigns, will be deemed
to be an Indemnitor hereunder as though they were original signatories hereto.
Notwithstanding the foregoing or anything in this Agreement or any or any other
Surety Credit Document to the contrary, in no event will any parent,
shareholder, or other equity holder of any nature in Quanta Services, Inc. be or
be deemed to be an Indemnitor for any purpose under this Agreement. The
exclusion of any parent, shareholder, or other equity holder of Quanta Services,
Inc. as an Indemnitor for the purposes of this Agreement will not limit the
indemnity obligations of any parent, shareholder, or other equity holder as may
be agreed by any such parent, shareholder, or other equity holder in any
agreement entered into by any such parent, shareholder, or other

3



--------------------------------------------------------------------------------



 



equity holder. Notwithstanding the foregoing or anything in this Agreement or
any other Surety Credit Document (exclusive of any Surety Credit Document
executed by any Foreign Subsidiary or Joint Venture) to the contrary, in no
event will any Foreign Subsidiary or Joint Venture be an Indemnitor. The
exclusion of Foreign Subsidiaries and Joint Ventures as Indemnitors for the
purposes of this Agreement will not limit the indemnity obligations of any
Foreign Subsidiary or any Joint Venture as may be agreed to by such Foreign
Subsidiary or such Joint Venture in any agreement entered into by such Foreign
Subsidiary or such Joint Venture.

      “Inventory” means and includes all of Indemnitors’ now owned and hereafter
acquired inventory, including, without limitation, goods, merchandise, and other
personal property furnished under any contract of service, Bonded Contract, or
intended for sale or lease, all raw materials, work in process, finished goods
and materials, and supplies of any kind, nature, or description used or consumed
in Indemnitors’ business or are used in connection with the manufacture,
packaging, shipping, advertising, selling, or finishing of such goods,
merchandise, and other personal property, all returned or repossessed goods now,
or hereafter, in the possession or under the control of Indemnitor or Surety,
and all documents of title or documents representing the same.

      “Joint Venture” means any Person in which (i) one or more other Persons of
the type described in clauses (i), (ii), (iii), or (iv) of the definition of
“Principal” has an equity or other ownership or income participation interest
equal to or greater than twenty-five percent (25%) of the total such interest
outstanding and (ii) one or more other Persons which are not Affiliates of the
Persons described in clause (i) above have an equity or other ownership or
income participation interest.

      “Lender Agent” means Bank of America, N.A., a national banking
association, as administrative agent on behalf of the Lender Parties under the
Lender Credit Documents, or its successors or assigns under the Lender Credit
Documents.

      “Lender Collateral” means all present and future property of Borrower and
Guarantors (including the Indemnitors) under and as defined in the Lender Credit
Documents, real and personal, tangible and intangible, now existing or after
acquired, and all proceeds thereof, excluding only those specific items
delineated in the Lender Credit Documents.

      “Lender Credit Documents” means and includes that certain Credit
Agreement, dated as of December 19, 2003, among Borrower, certain Subsidiaries
and Affiliates of Borrower as Guarantors, and the Lender Parties, together with
all other loan documents, agreements, hedging agreements, bank product or
treasury management agreements and other instruments entered into or delivered
in connection therewith (including, without limitation, any and all security
agreements, pledge agreements, letters of credit, notes and other collateral
documents of any nature), as amended, modified, supplemented and extended from
time to time, and any renewals, restatements or replacements of any of the
foregoing.

      “Lender Debt” means and includes all indebtedness, liabilities, and
obligations of Borrower and the Guarantors to any Lender Parties under the
Lender Credit Documents whether now or hereafter created, incurred or arising,
and whether direct or indirect, absolute or

4



--------------------------------------------------------------------------------



 



contingent, primary or secondary, due or to become due, joint or several, now or
at any time or times hereafter owing to any Lender Party under any of the Lender
Credit Documents including obligations in respect of hedging agreements and
treasury management services provided by any of the Lender Parties or any
affiliate of any Lender Party.

      “Lender Parties” means Lender Agent, Lenders, and their successors and
assigns. “Lender Party” will mean any one of them.

      “Lender Priority Collateral” means all Lender Collateral other than Surety
Priority Collateral.

      “Lenders” means the lenders from time to time under the Lender Credit
Documents.

      “Licensed Property” means all proprietary systems or software, or any
other assets of a similar nature which are employed by Principal in connection
with any and all contractual Work required by the Bonded Contracts and/or the
Bonds; any and all inventions, designs, patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, registrations,
copyrights, licenses, franchises, customer lists, and any associated goodwill
that is required for the completion of any Bonded Contract and/or the
fulfillment of any of Surety’s obligations under the Bonds.

      “Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement to assure payment of any debt,
encumbrance, lien (statutory or other), or preference, priority, or other
security agreement, or preferential arrangement to assure payment of any debt,
charge, or encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing). This definition of
“Lien” will include any grant of a security interest in any Bonded Contract,
Accounts, Bonded Contracts Balances, and other items of Surety Priority
Collateral that may be governed or effected by the Contracts Dispute Act, 41
U.S.C. §601 et. seq. and/or any Federal Acquisition Regulations.

      “Obligee” means any named party or parties appearing on the Bond(s) in
whose favor the Bond(s) are issued, or such parties’ successors and assigns.

      “Permitted Surety Liens” has the meaning specified in Section 3(c).

      “Person” means any entity, whether an individual, trustee, corporation,
partnership, joint stock company, unincorporated organization, business
association or firm, joint venture, a government or any agent or instrumentality
or political subdivision thereof.

      “Principal” means (i) Quanta Services, Inc., a Delaware corporation,
(ii) those of its Domestic Subsidiaries listed on Exhibit A, (iii) any other
Domestic Subsidiaries of Quanta Services, Inc. for whom Surety executes Bonds,
(iv) any new Principal added to the Underwriting Agreement by rider as therein
provided and (v) any Joint Ventures in which one or

5



--------------------------------------------------------------------------------



 



more of them are involved (A) that is listed on Exhibit A, (B) for which a Bond
is outstanding or (C) for which a Bond is requested by Indemnitors, in each case
in their respective capacity as a named principal under any Bond, but in all
events excluding any Foreign Subsidiaries; provided, however, that
notwithstanding anything herein to the contrary, Island Mechanical, Hawaii, a
Hawaii general partnership (“Island Mechanical, Hawaii”), shall not be or be
deemed to be a Principal.

      “Records” means correspondence, memoranda, tapes, books, discs, papers,
magnetic storage, and other documents or information of any type, whether
expressed in ordinary or machine language, any and all accounts, computer
software, other computer stored information, all progress schedules, work in
process schedules (including, but not limited to, estimates of completion
costs), accounts receivable ledgers, accounts payable ledgers, and estimates of
completion costs.

      “Reserve” means a sum of money that may be set aside by Surety to pay
present and future liabilities under Bonds as required by statute.

      “Retainage” means contract proceeds periodically withheld by an Obligee to
provide further security for Principal’s or Island Mechanical, Hawaii’s
performance of a Bonded Contract, and as such are payable to Principal only upon
a clear demonstration of compliance with terms of the Bonded Contract.

      “Subsidiaries” means, with respect to any Person, any corporations,
partnerships, or other entities wherein such Person owns or acquires, directly
or indirectly, more than fifty percent (50%) of the issued and outstanding
voting stock, securities, or other equity interest of such corporation,
partnership, or other entity, or any other corporation, partnership, or other
entity the management of which is otherwise controlled, directly or indirectly,
through one or more intermediaries, or both, by any Person.

      “Surety” means Federal Insurance Company, an Indiana corporation, its
Affiliates and Subsidiaries, and any other companies writing Bonds for which the
Underwriting Agreement is consideration (and other companies from whom Surety
procures Bonds for Principal), and their co-sureties and reinsurors bound
pursuant to Section 25, and their respective successors and permitted assigns.

      “Surety Credit Documents” means: (i) this Agreement; (ii) each Bond;
(iii) the Underwriting Agreement; (iv) UCC Financing Statements listing any of
Indemnitors as debtor and Surety as secured party; (v) any collateral agreement
to be entered into by Surety and any collateral agent named therein in
accordance with the Underwriting Agreement; (vi) any indemnity agreement or
other agreement executed by any Foreign Subsidiary with respect to any Bond
and/or for the benefit of Surety; (vii) any confidentiality agreement entered
into between Surety or any Affiliate of Surety and an Indemnitor; (viii) the
Indemnity Agreement (as defined in the Underwriting Agreement); and (ix) all
amendments, modifications, extensions, additions, substitutions, or other
documents hereafter executed or delivered by any of Indemnitors or any Foreign
Subsidiary, which relate to any of the foregoing documents.

6



--------------------------------------------------------------------------------



 



      “Surety Loss” means, without duplication:

          (a) all damages, costs, reasonable attorney fees, and liabilities
(including all reasonable expenses incurred in connection therewith) which
Surety actually incurs by reason of executing or procuring the execution of any
surety agreements, undertakings, or instrument of guarantee signed by Surety on
behalf of (i) any Principal or Island Mechanical, Hawaii and (ii) if requested
by any Indemnitor, any Affiliates and Subsidiaries of Quanta Services, Inc.,
and/or Bonds, which may be already or hereafter executed on behalf of any
Principal and/or any Foreign Subsidiary, or renewal or continuation thereof; or
which Surety actually incurs by reason of making any investigation on account
thereof, prosecuting or defending any action in connection therewith, obtaining
a release, recovering, or attempting to recover any salvage in connection
therewith or enforcing by litigation or otherwise any of the provisions of this
Agreement, including, but not limited to:

          (1) money judgments, amounts paid in settlement or compromise, the
full amount of reasonable attorney and other professional fees incurred or paid
by Surety, including without limitation allocated costs (to the extent
reasonably documented) of in-house counsel, accountants, and engineers, court
costs and fees, and interest at the Default Rate on all sums due it from the
date of Surety’s demand for said sums, (to the extent then due), if interest has
been awarded by a court;

          (2) any loss which Surety actually incurs as a result of any Bonded
Contract or any Bonds, whether that loss results from any activity of any
Principal, Island Mechanical, Hawaii and/or any Foreign Subsidiary individually
or as part of a joint venture, partnership, or other entity which has been or
may be formed in which Principal or any Foreign Subsidiary is involved;

          (3) any loss which Surety actually incurs as a result of any actions
taken by Surety upon information provided by any Indemnitor, Island Mechanical,
Hawaii and/or any Foreign Subsidiary with respect to the issuance of any Bonds;

          (4) any Bond premiums due from Principal, Island Mechanical, Hawaii
and/or any Foreign Subsidiary to Surety;

          (5) any amounts that have been paid to Surety to be applied to Surety
Loss that a court of competent jurisdiction determines constitute “preferences,”
within the meaning of Section 547 of the Bankruptcy Code, and by reason thereof
Surety is required to disgorge said amounts paid; and

      (b) reasonable legal, accounting, consulting, and related fees and
expenses incurred after January 15, 2005, in connection with the Bonds, the
Surety Credit Documents, and/or any application or submission by any of
Indemnitors and/or any Foreign Subsidiary for the issuance of any Bond or
renewal of any existing Bond, whether or not Surety decides to issue said Bond.
Notwithstanding the foregoing, Indemnitors will be required to reimburse Surety
for one hundred percent (100%) of any filing fees and recording taxes incurred
by Surety to perfect and continue Surety’s security interest in the Surety
Priority Collateral regardless of when those fees are incurred.

7



--------------------------------------------------------------------------------



 



      “Surety Priority Collateral” means (i) all amounts that may be owing from
time to time by Surety to any Indemnitor in any capacity, including, but without
limitation, any balance or share belonging to any Indemnitor of any deposit or
other account with Surety (this Lien and security interest will be independent
of any right of setoff which Surety may have); (ii) all rights of any Principal
to any distribution, right to distribution, or other similar interest in
connection with or on account of any Bond signed by Surety on behalf of any
Joint Venture; (iii) all of any Indemnitor’s right, title, and interest in and
to all Bonded Contracts; (iv) Accounts; (v) all rights of any Principal that is
a Joint Venture to any distributions from any Person that is a party to or has
an interest in any Bonded Contract with respect to such Bonded Contract (whether
such Principal is the named Principal in such Bonded Contract); (vi) all claims,
rights, and choses in action against any Obligee on any Bond or against any
other Person in either case on account of any Bond or Bonded Contract;
(vii) Bonded Contract Balances; (viii) to the extent assignable (provided, that,
any such prohibition on assignment would not be rendered ineffective pursuant to
Article 9 of the UCC, including, without limitation Section 9-406 and 9-408 of
the UCC, or any successor provisions and further provided, that, any such
prohibition on assignment has not otherwise been rendered ineffective, lapsed,
or terminated), all rights and actions that any Indemnitor may have or acquire
in any subcontract, purchase order, or other agreement in connection with any
Bonded Contract, and against any subcontract, purchase order, or other agreement
with any Person furnishing or agreeing to furnish or supply vehicles, labor,
supplies, machinery, or other equipment in connection with or on account of any
Bonded Contract, and against any surety or sureties of any such subcontractor,
laborer, or other Person in connection with such Bonded Contract; (ix) any and
all Equipment (exclusive of any Equipment owned by any Joint Venture) which is
specifically purchased for or prefabricated for the Work that is the subject of
any Bonded Contract and/or delivered to the site of such Work to be incorporated
into the Work that is the subject of any Bonded Contract and/or that is required
pursuant to the terms of any Bonded Contract to be transferred to any Obligee on
any Bond (or any assignees of any such Obligee or any other owner, or assignee
of any owner, of the Work that is the subject of the Bonded Contract) upon
completion or termination of the Work; (x) any and all Inventory which is
specifically purchased for or prefabricated for the Work that is the subject of
any Bonded Contract and/or delivered to the site of such Work to be incorporated
into the Work that is the subject of any Bonded Contract and/or that is required
pursuant to the terms of any Bonded Contract to be transferred to any Obligee on
any Bond or any assignees of any such Obligee or any other owner, or assignee of
any owner, of the Work that is the subject of the Bonded Contract) upon
completion or termination of the Work that is the subject of the Bonded
Contract; (xi) any and all plans, specifications, shop and as-built drawings
utilized in or necessary to fully perform all obligations and services required
under the Bonded Contracts; and (xii) any and all proceeds and products arising
with respect thereto. References to “Surety Priority Collateral” includes the
Bonded Contracts and any other of the above-described assets that may be subject
to the Contract Disputes Act, 41 U.S.C. §§601, et. seq. The Surety Priority
Collateral does not and is not intended to include any Licensed Property.

      “UCC” means the Uniform Commercial Code as in effect on the date hereof in
New York, as it may be amended from time-to-time provided that if by reason of
mandatory

8



--------------------------------------------------------------------------------



 



provisions of law, the perfection or the effect of perfection or non-perfection
of a security interest in any Surety Priority Collateral or Lender Collateral is
governed by any state other than New York, “UCC” means the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such perfection or effect of perfection or non-perfection.

      “Underwriting Agreement” means that certain Underwriting, Continuing
Indemnity and Security Agreement of even date executed by and between Principal
and Surety.

      “Work” means the specialized contracting services, including but not
limited to design, construction, maintenance, installation and repair of network
infrastructures for electric power, telecommunications, broadband cable and gas
pipelines systems, as the case may be, required of any Principal, Island
Mechanical, Hawaii, or Indemnitor by any Bonded Contract, whether completed or
partially completed, and includes all other labor, materials, equipment, and
services provided or to be provided by any Indemnitor, Island Mechanical,
Hawaii, or Principal to fulfill such Principal’s, Island Mechanical, Hawaii’s,
or Indemnitor’s obligations pursuant to such Bonded Contract.

      2. Security Interests of Lender Parties and Surety. As security for the
full repayment of all Lender Debt, each of Borrower and the Guarantors has
assigned and granted to Lender Agent for the benefit of the Lender Parties a
security interest in and to the Lender Collateral. As security for the full and
timely payment of Surety Loss, Indemnitors have assigned and granted to Surety a
security interest in and to the Surety Priority Collateral. Lender Agent on
behalf of Lender Parties hereby consents to the granting of a security interest
by Indemnitors to Surety in the Surety Priority Collateral. As additional
security for any and all Surety Loss, Indemnitors have caused to be delivered to
Surety and named Surety as the beneficiary of that certain Letter of Credit
No. 3064365 dated July 14, 2004, issued by Lender Agent in the face amount of
Ten Million Dollars ($10,000,000). Surety agrees that it has not obtained or
perfected (and will not obtain or perfect) a security interest in any of the
Lender Priority Collateral without the consent of Lender Agent, except to the
extent expressly permitted by Section 3(c) of this Agreement.

      3. Priority of Liens. Notwithstanding anything to the contrary arising
from any note, agreement, instrument, or document now or hereafter executed and
delivered by Surety, any Lender, any Lender Party, any Indemnitors or any
Foreign Subsidiary in connection with any Surety Loss or Lender Debt, including
without limitation, the terms and conditions of the Lender Credit Documents, the
Surety Credit Documents, or any promissory note, security agreement, guaranty
agreement, or mortgage executed and delivered by Indemnitors, or any instrument
or document executed and delivered in connection therewith, or otherwise, any
prior perfection of a Lien, or the provisions of the UCC, or other law of any
jurisdiction which is applicable, or the existence of any present or future
filing of financing statements under the UCC or other law of any jurisdiction
which is applicable, or other filings or recordings under any other law of any
jurisdiction which is applicable or in which such filing or recording has been
made, Lender Agent on behalf of Lender Parties and Surety agree that:

      (a) (i) Subject in all cases to the provisions set forth in Section 8,
(y) the priorities of the Liens of Surety in the Surety Priority Collateral
securing Surety Loss will be

9



--------------------------------------------------------------------------------



 



senior and prior to the Liens of Lender Agent for the benefit of Lender Parties
at any time obtained in the Surety Priority Collateral to secure Lender Debt,
and (z) in the event of any bankruptcy proceedings or any receivership,
assignment for the benefit of creditors, liquidation, readjustment, merger,
consolidation, amalgamation, reorganization, arrangement, or other similar
proceedings in connection therewith, relative to any Indemnitor or to the
property of any thereof, and in the event of any proceedings for voluntary
liquidation, dissolution, or other winding up of any of Indemnitors, whether or
not involving insolvency or bankruptcy, Surety will be entitled to receive the
proceeds of Surety Priority Collateral for application to Surety Loss before any
Lender Party will be entitled to receive any such proceeds for application to
Lender Debt and furthermore, Lender Agent will not be entitled to receive any of
the proceeds of Surety Priority Collateral until no Bonds remain outstanding
(and Surety reasonably determines that it has no exposure under any Bond).

          (ii) Subject in all cases to the provisions set forth in Section 8,
(y) the priorities of the Liens of Lender Agent for the benefit of Lender
Parties in the Lender Priority Collateral securing Lender Debt will be senior
and prior to any Permitted Surety Liens that Surety obtains at any time in the
Lender Priority Collateral to secure Surety Loss, and (z) in the event of any
bankruptcy proceedings or any receivership, assignment for the benefit of
creditors, liquidation, readjustment, merger, consolidation, amalgamation,
reorganization, arrangement, or other similar proceedings in connection
therewith, relative to any Indemnitor or to the property of any thereof, and in
the event of any proceedings for voluntary liquidation, dissolution, or other
winding up of any of Indemnitors, whether or not involving insolvency or
bankruptcy, the Lender Parties will be entitled to receive the proceeds of
Lender Priority Collateral for application to Lender Debt before Surety will be
entitled to receive any such proceeds for application to Surety Loss and
furthermore, Surety will not be entitled to receive any of the proceeds of
Lender Priority Collateral until all obligations of the Lender Parties have been
satisfied, any outstanding letters of credit have been terminated and no
commitments remain outstanding, under the Lender Credit Documents (and Lenders
acknowledge that nothing in this paragraph or this Agreement constitutes a
restriction of Surety’s existing rights under any letter of credit).

      (b) Notwithstanding the foregoing or any provision in this Agreement, or
any other Agreement between Surety and any Lender Party, in the event Surety
does not hold a valid, non-avoidable, perfected, and enforceable Lien in the
Surety Priority Collateral, then the subordination of Liens of Lender Agent for
the benefit of Lender Parties in the Surety Priority Collateral will not be
effective on any date with respect to any part of the Surety Priority
Collateral, in which Lender Agent for the benefit of Lender Parties, but not
Surety, holds on such date, a valid, non-avoidable, perfected, and enforceable
Lien. Provided, however, the foregoing will not serve to diminish, abridge, or
otherwise adversely affect the equitable subrogation rights of Surety, subject
to Section 8. Lender Agent agrees that it will not perfect any security interest
in any Bonded Contracts, Accounts, Bonded Contract Balances, and other items of
Surety Priority Collateral that may be governed or effected by the Contracts
Dispute Act, 41 U.S.C. §601 et. seq. and/or any Federal Acquisition Regulations
without the written consent of Surety in its sole and absolute discretion.

10



--------------------------------------------------------------------------------



 



      (c) Surety acknowledges and agrees that it has no rights with respect to,
or Liens on, the Lender Priority Collateral and covenants that it will not
obtain any such rights or Liens in the future; provided, however, that the
foregoing will not limit any such rights or Liens that Surety may obtain (i) as
a judgment creditor pursuant to a court order in any judicial proceedings; (ii)
as a result of equitable subrogation; or (iii) pursuant to a court order in any
insolvency, bankruptcy, or similar proceedings (collectively, the “Permitted
Surety Liens”).

      (d) Notwithstanding the foregoing or any provision in this Agreement, or
any other agreement between Lender Agent and Surety, in the event Lender Agent
or any of Lenders do not hold a valid, perfected, and enforceable Lien in the
Lender Priority Collateral, then the subordination of Liens by Surety will not
be effective on any date with respect to any part of the Lender Priority
Collateral in which Surety, but not Lender Agent or Lenders, holds on such date
a valid, non-avoidable, perfected, and enforceable Lien. Moreover, nothing
herein will require any Lender Party to turn over to Surety any amounts or
assets (exclusive of any Surety Priority Collateral) received by it as adequate
protection of its junior security interest in the Surety Priority Collateral in
any insolvency, bankruptcy, or similar proceeding and Surety will not be
entitled to receive any of the proceeds of Lender Priority Collateral until all
obligations of the Lender Parties have been satisfied, and no commitments remain
outstanding, under the Lender Credit Documents.

      Lender Agent on behalf of Lender Parties agrees to not instigate, promote,
institute, cooperate, or join as a party in the institution of any action, suit,
or proceeding seeking to challenge the validity, enforceability, amount, or
priority of Liens of Surety in the Surety Priority Collateral securing Surety
Loss unless agreed to by Surety or required by law or judicial order. Lender
Agent on behalf of Lender Parties further agrees that it has no right and it
will not challenge the manner in which Surety handles any claim under any Bond,
including, but not limited to, any decision by Surety whether to litigate,
settle, or pay any claim (or settlement or resolution with any Obligee as to any
Bonded Contract Balances) and/or assert any defenses, set offs, back charges,
etc. with respect to any claim; any such determination with respect to any claim
will be made by Surety in its sole and absolute discretion. The foregoing will
not be deemed to modify the provisions of Section 7 with respect to the use and
sharing of Identified Equipment, Licensed Property, and Records. Surety agrees
not to instigate, promote, institute, cooperate, or join as a party in the
institution of any action, suit, or proceeding seeking to challenge the
validity, enforceability, amount, or priority of the Liens of any Lender Party
securing the Lender Debt.

      4. Foreclosure Action by Lender Agent; Standby.

      (a) Lender Agent on behalf of the Lender Parties agrees to forbear from
taking any Foreclosure Action with respect to any of the Surety Priority
Collateral until such time as (i) Surety has no outstanding exposure under any
of the Bonds and any Surety Loss has been paid in full or (ii) Surety Loss has
been cash collateralized (or secured by a letter of credit) to the satisfaction
of Surety, in its sole and absolute discretion. Notwithstanding the foregoing,
nothing will prohibit any Lender Party from taking such action as may be
required to preserve the claims of Lender Parties against Indemnitors or any
Foreign Subsidiary or its junior Lien on Surety Priority Collateral (including
without limitation, seeking adequate protection of its security

11



--------------------------------------------------------------------------------



 



interest in any bankruptcy proceeding), but only to the extent that any relief
requested or afforded as a result does not reduce or affect the availability to
Surety of any of Surety Priority Collateral; provided, however, in no event will
any Lender Party take any action to: (a) foreclose upon any Lien on the Surety
Priority Collateral (including, but not limited to, any right pursuant to the
UCC or otherwise to collect any Accounts constituting Surety Priority
Collateral); or (b) sell or convey any portion of the Surety Priority Collateral
during the standstill period provided for in the first sentence in this Section
4(a) without the prior written consent of Surety. At such time as (y) Surety
Loss has been paid and satisfied in full and Surety has no outstanding and
unfilled obligations under the Bonded Contracts or any Bonds issued in relation
thereto, or (z) Surety Loss has been cash collateralized (or secured by a letter
of credit, in form and from a financial institution acceptable to Surety in its
sole and absolute discretion) to the satisfaction of Surety, in its sole and
absolute discretion, this Section 4(a) will be of no force and effect.

      (b) Surety agrees to forbear from taking any Foreclosure Action with
respect to any of the Lender Priority Collateral until such time as (i) the
Lender Parties have no obligations under, and no commitments or letters of
credit remain outstanding under, the Lender Credit Documents or (ii) all
obligations of the Lender Parties under the Lender Credit Documents have been
cash collateralized (or secured by a letter of credit) to the satisfaction of
the Lender Parties, in their sole and absolute discretion. Notwithstanding the
foregoing, nothing will prohibit Surety from taking such action as may be
required to preserve the claims of Surety against Indemnitors or any Foreign
Subsidiary or its junior Permitted Surety Liens on Lender Priority Collateral
(including without limitation, seeking adequate protection of its security
interest in any bankruptcy proceeding), but only to the extent that any relief
requested or afforded as a result does not reduce or affect the availability to
Lender Agent, on behalf of the Lender Parties, of any of Lender Priority
Collateral; provided, however, in no event will Surety take any action to: (a)
foreclose upon any Permitted Surety Lien on the Lender Priority Collateral; or
(b) sell or convey any portion of the Lender Priority Collateral during the
standstill period provided for in the first sentence in this Section 4(b)
without the prior written consent of the Lender Agent. At such time as (y) all
obligations of the Lender Parties have been satisfied, and no commitments remain
outstanding, under the Lender Credit Documents or (z) all obligations of the
Lender Parties under the Lender Credit Documents have been cash collateralized
(or secured by a letter of credit) to the satisfaction of the Lender Parties, in
their sole and absolute discretion, this Section 4(b) will be of no force and
effect.

      (c) Principal has granted to Surety a non-exclusive royalty free license
and right to use the Licensed Property as required in Surety’s discretion to
complete the Bonded Contracts. Lender Agent hereby recognizes Surety’s right to
use, at no cost to Surety, the Licensed Property, subject to the terms of the
license, and agrees that any action taken by Lender Agent with respect to the
Licensed Property will be subject to all of the rights of Surety to use the
Licensed Property to complete the Bonded Contracts in accordance with the terms
of the license. At such time as (x) Surety Loss has been paid and satisfied in
full and Surety has no outstanding and unfilled obligations under the Bonded
Contracts, or any Bonds issued in relation thereto, or (y) Surety Loss has been
cash collateralized (or secured by a letter of credit, in form and from a
financial institution acceptable to Surety in its sole and absolute discretion)
to the satisfaction of Surety, in its sole and absolute discretion, or (z) the
license is terminated pursuant to the terms of the license, this Section 4(c)
will be of no force and effect.

12



--------------------------------------------------------------------------------



 



      5. Use of Identified Equipment. Following an Event of Default under (and
as defined in) the Underwriting Agreement and receipt by Lender Agent of written
notice identifying such Event of Default from Surety, if Surety decides, in its
sole and absolute discretion, to perform and complete, or to cause or procure
the performance and completion of any Bonded Contracts, the Lender Agent hereby
agrees on behalf of Lender Parties that should Lender Parties (in such capacity)
have any control over the access to and use of any Identified Equipment, Surety,
or any properly licensed third party appointed by Surety, will, subject to the
limitations set out in Sections 6 and 7, have full access to and use of all
Identified Equipment for the discharge of the duties, obligations, and
undertakings of Surety under the Bonds.

      6. Consideration for Use of Identified Equipment/Sharing. Upon a
determination by Surety to utilize, or reserve for utilization, any Identified
Equipment (that is not included in Surety Priority Collateral) in which Lender
Agent holds a first priority security interest for the benefit of Lender
Parties, Surety will periodically (and in any event no less frequently than
monthly), pay Lender Agent for the benefit of Lender Parties the fair market
rental value of such Identified Equipment for the period said Identified
Equipment is utilized, or reserved for utilization, by Surety or its appointee
(with such rental commencing on the earlier of the date such Identified
Equipment is first utilized or reserved by Surety for utilization, in
consideration of the utilization of such Identified Equipment necessary to
fulfill the Bonded Contracts. In no event will Surety be required to pay any
rental or other consideration with respect to the use of any Surety Priority
Collateral.

      In the event Surety and Lender Agent cannot agree on the above referenced
“fair market rental value,” then (i) Surety will be entitled to utilize the
Identified Equipment during the period that the parties are endeavoring to
resolve their dispute and come to an agreement regarding the “fair market rental
value” and (ii) pending resolution of such dispute, Surety will pay Lender Agent
for the benefit of Lender Parties the amount Surety deems to be fair market
rental value of such Identified Equipment for such period. All disputes
regarding the “fair market rental value” will be determined by appraisal. Surety
and Lender Agent will endeavor to agree on the selection of an appraiser of
national recognition to determine such “fair rental market value.” In the event
Lender Agent and Surety cannot agree on an appraiser, then each of Surety and
Lender Agent will select an appraiser to determine said “fair market rental
value” and the average of the values so determined by these appraisers will be
the “fair market rental value.” The appraiser’s determination will be deemed
final and conclusive. The cost of the appraisers will be borne by Indemnitors.

      During any period in which Surety is utilizing, or reserving for
utilization, the Identified Equipment, Surety will preserve and maintain said
Identified Equipment in good repair, and will return said Identified Equipment
in as good a condition as when received by Surety, ordinary wear and tear
excepted. In addition, Surety will maintain insurance coverage relative to the
Identified Equipment during any period in which Surety is utilizing, or
reserving for utilization, Identified Equipment. Any and all costs and expenses
incurred by Surety will be borne by Indemnitors.

13



--------------------------------------------------------------------------------



 



      Surety agrees that in the event any of the Identified Equipment utilized,
or reserved for utilization, by Surety is also needed to be used in connection
with the completion and performance of contracts other than Bonded Contracts,
Surety will work with Principal to allow Principal and its Affiliates reasonable
access to and use of such Identified Equipment; provided, however, in this
event, any consideration paid by Surety for the use of such Identified Equipment
will be prorated and reduced for the time that such Identified Equipment is
utilized or reserved for utilization on any contract other than a Bonded
Contract.

      7. Limited Use Sharing. Sections 5 and 6 of this Agreement are intended,
subject to the terms set forth therein, to grant Surety the limited right at its
option to have reasonable access to and use of, or cause a duly licensed third
party to have reasonable access to and use, the Identified Equipment necessary
to perform its obligations under the Bonds. In the event Surety elects to
perform any of the Bonded Contracts, or cause any duly licensed third party to
perform any of the Bonded Contracts, then Surety hereby agrees in favor of
Lender Parties to use all reasonable efforts in order to perform, or cause any
such duly licensed third party to perform, its obligations under such related
Bonds in a timely and cost effective manner. Upon the written request of Lender
Agent, Surety will release from the terms of this Agreement any Identified
Equipment that are not required for use, nor required to be reserved for use, by
Surety, or a third party designated by Surety, for the performance of the Bonded
Contracts. Lender Agent will not deliver any such written request until it has
decided to begin a Foreclosure Action against the Identified Equipment and will
advise Surety of the contemplated Foreclosure Action in its written request.
Whether any Identified Equipment is required for use, or required to be reserved
for use, will be determined within thirty (30) days of receipt by Surety of any
such written request of Lender Agent; said determination to be made in Surety’s
reasonable business discretion. However, until such time as Surety has made such
determination with respect to any Identified Equipment, as provided in the
preceding sentence (or, for thirty (30) days if Surety fails to make such
determination within such period), such Identified Equipment will be deemed to
be reserved by Surety for utilization pursuant to the terms hereto; said
reservation to be deemed to commence on the date of receipt by Surety of the
written request from Lender Agent.

      Surety and Lender Agent agree that to the extent any of the Licensed
Property or Records that are Surety Priority Collateral or Lender Priority
Collateral, or any other books and records of Indemnitors that are Surety
Priority Collateral or Lender Priority Collateral, as applicable, relate to both
Bonded Contracts and contracts other than Bonded Contracts, Surety and Lender
Parties will allow each other reasonable access to, and otherwise share with one
another, the information reflected in such items as will permit Lender Parties
and Surety to preserve, protect or, as applicable, take any action deemed
appropriate (including the exercise of remedies) with respect to the Lender
Priority Collateral and the Surety Priority Collateral, as applicable.

      8. Equitable Subrogation. The parties agree that with respect to all funds
due or to become due under any specific Bonded Contract: (i) nothing herein will
waive, impair, or limit Surety’s right of equitable subrogation with respect to
such Bonded Contract, which the parties hereby expressly recognize; and
(ii) such funds will be trust funds pursuant to applicable statutes or the terms
of the Underwriting Agreement; provided, however, notwithstanding the foregoing
or anything to the contrary (a) set forth in any Surety Credit Document or
(b) arising pursuant to principles of legal or equitable subrogation (including,
without limitation, trust fund principles),

14



--------------------------------------------------------------------------------



 



Surety agrees that Surety will have no right or claim of any nature with respect
to any funds that are received by any Lender Party out of such funds, or
constituting proceeds of such funds, prior to (x) the occurrence of an Event of
Default under (and as defined in) the Underwriting Agreement and (y) Lender
Agent’s receipt of written notice from Surety identifying such Event of Default
and indicating that Surety is expressly reserving its rights hereunder. The
foregoing will not be construed to be a waiver by Surety of any requirement that
Principal or Island Mechanical, Hawaii comply with applicable law and the
provisions of the Underwriting Agreement.

      9. Priority Not Impaired by Acts or Omissions of Indemnitors, Surety, or
Lender. No right of Surety to enforce the priorities provided in this Agreement
will at any time or in any way be prejudiced or impaired by any act or failure
to act on the part of Indemnitors or by any act or failure to act by Surety
(except the failure to perfect as expressly required under Section 3), or by any
noncompliance by Indemnitors with the provisions of the Lender Credit Documents.
Without limiting the generality of the foregoing, Surety may, at any time and
from time to time, without the consent of or notice to any Lender Party, without
incurring responsibility to Lender Party, and without impairing or releasing the
subordination and other benefits provided in this Agreement, do any one or more
of the following: (i) change the manner, place, or terms of payment or extend,
renew, modify, or amend the terms of Surety Loss or any of the Surety Credit
Documents, exercise or delay in or refrain from exercising any right or remedy
against Indemnitors or any liability of Indemnitors; (ii) release, exercise, or
delay in or refrain from exercising any right or remedy against, change the
terms of any agreement or instrument with or otherwise deal freely with any
guarantor or any other Person liable or contingently liable in any manner for
Surety Loss; (iii) settle or compromise any of Surety Loss or any other
liability of Borrower or any Indemnitors to Surety and apply any sums by
whomsoever paid and howsoever realized to any liability (including, without
limitation, the Surety Loss) in any manner or order; or (iv) fail to take or to
record (except for any recording required to perfect as expressly required under
Section 3) for any reason or for no reason, any lien securing Surety Loss by
whomsoever granted, and release, sell, exercise, or delay in or refrain from
exercising any right or remedy against, exchange, enforce, realize upon, or
otherwise deal freely with, in any manner and in any order, any collateral
pledged as security for Surety Loss.

      No right of any Lender Party to enforce the priorities provided in this
Agreement will at any time or in any way be prejudiced or impaired by any act or
failure to act on the part of Indemnitors or by any act or failure to act by any
Lender Party, or by any noncompliance by Indemnitors with the provisions of the
Lender Credit Documents. Without limiting the generality of the foregoing, the
Lender Parties may, at any time and from time to time, without the consent of or
notice to Surety, without incurring responsibility to Surety, and without
impairing or releasing the subordination and other benefits provided in this
Agreement, do any one or more of the following: (i) change the manner, place, or
terms of payment or extend, renew, modify, or amend the terms of Lender Debt or
any of the Lender Credit Documents, exercise or delay in or refrain from
exercising any right or remedy against Indemnitors or any liability of
Indemnitors; (ii) release, exercise, or delay in or refrain from exercising any
right or remedy against, change the terms of any agreement or instrument with or
otherwise deal freely with any guarantor or any other Person liable or
contingently liable in any manner for Lender

15



--------------------------------------------------------------------------------



 



Debt; (iii) settle or compromise any of Lender Debt or any other liability of
Borrower or any Guarantor including that of any Indemnitor to the Lender Parties
and apply any sums by whomsoever paid and howsoever realized to any liability
(including, without limitation, the Lender Debt) in any manner or order; or
(iv) fail to take or to record (except for any recording required to perfect as
expressly required under Section 3) for any reason or for no reason, any lien
securing Lender Debt by whomsoever granted, and release, sell, exercise, or
delay in or refrain from exercising any right or remedy against, exchange,
enforce, realize upon, or otherwise deal freely with, in any manner and in any
order, any Lender Collateral.

      10. Notices. It is mutually agreed that any and all notices herein
provided for must be given in writing and will be deemed given if and when
delivered in person or duly deposited in the United States Mails, postage
prepaid for regular or certified mail, properly addressed to the party to whom
given at the address of such party shown in this Agreement, provided however,
that any party may specify any other post office address in the United States by
giving at least ten (10) days written notice thereof to the other party.

         
Surety:
  Federal Insurance Company
 
  15 Mountain View Road
 
  P.O. Box 1615
 
  Warren, New Jersey 07061-1615

  Attn.:   Edward J. Reilly

      John B. Fuoss
 
       
With a copy to:
  Manier & Herod
 
  2200 One Nashville Place
 
  150 Fourth Avenue, North
 
  Nashville, Tennessee 37219

  Attn.:   Sam H. Poteet, Jr.

      Mary Paty Lynn LeVan
 
       
Lender Agent:
  Bank of America, N.A.
 
  Agency Management
 
  231 South LaSalle Street
 
  Chicago, Illinois 60604
 
  Mail Code: IL1-231-08-30

  Attn:   Rosanne Parsill
 
       
With a copy to:
  Moore & Van Allen PLLC
 
  Bank of America Corporate Center
 
  Suite 4700
 
  100 North Tryon Street
 
  Charlotte, North Carolina 28202

  Attn:   Thomas L. Mitchell

      Alan W. Pope

16



--------------------------------------------------------------------------------



 



      11. Relationship of Parties. This Agreement is entered into solely for the
purposes set forth herein, and, except as is otherwise expressly provided, no
party assumes any responsibility to any other party to advise such other party
of information known to such party regarding the financial condition of
Borrower, any Indemnitor, or regarding any of the collateral pledged to any
Lender Party or Surety, or of any other circumstances bearing upon the risk of
nonpayment of the Surety Loss or the Lender Debt. Each party will be responsible
for managing its relationship with each of Borrower and Indemnitors, and no
party will be deemed the agent of the other for any purpose.

      12. Rights of Third Parties. This Agreement is intended to establish
certain priorities and rights between Surety and Lender Parties and is not
intended by the parties hereto to create any rights in any other Person,
including, without limitation, Indemnitors.

      13. Term of Agreement. This Agreement will continue in full force and
effect and will be irrevocable by any party hereto until the first to occur of:
(i) the termination of this Agreement in writing by the parties; (ii) the
satisfaction in full of the Surety Loss (or the written acceptance by Surety of
less than full payment in satisfaction of Surety Loss) and the termination of
the Surety Credit Documents; (iii) the entry of a final, nonappealable order by
a court of competent jurisdiction whereby Surety is required to accept less than
the full amount of Surety Loss in satisfaction of Indemnitors’ obligations to
Surety; or (iv) the Lender Debt and other obligations of Borrower and Guarantors
to Lender Parties under the Lender Credit Documents have been satisfied in full
in cash (including the payment in full and cash of all obligations of Borrower
and Guarantors for the payment of money) and no Lender Party has any further
commitment to make any financial accommodations to Borrower or any Guarantor in
connection therewith. In the event that, for any reason, all or any portion of
any payment by, on behalf of, Borrower or Indemnitors to Surety or Lender Party
is set aside or restored, whether voluntary or involuntary, after the making
thereof, this Agreement will be revived (if terminated) and continue in full
force and effect as if said payment or payments had not been made.

      14. Amendment and Waiver in Writing. No provision of this Agreement can be
amended or waived, except by a statement in writing signed by the party against
which enforcement of the amendment or waiver is sought.

      15. Binding Effect. This Agreement will be binding upon and inure to the
benefit of the respective heirs, successors, and assigns of Surety and Lender
Parties.

      16. Entire Agreement. This Agreement represents the entire agreement
between the parties concerning the subject matter hereof, and all oral
discussions and prior agreements are merged herein.

      17. Severability. Should any provision of this Agreement be invalid or
unenforceable for any reason, the remaining provisions hereof will remain in
full effect.

      18. Time of Essence. Time is of the essence of this Agreement, and all
dates and time periods specified herein will be strictly observed, except that
Surety or Lender may permit specific deviations therefrom by its written
consent.

17



--------------------------------------------------------------------------------



 



      19. Jury Waiver. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES, AND COVENANTS THAT IT WILL
NOT ASSERT (WHETHER AS PLAINTIFF, DEFENDANT, OR OTHERWISE), ANY RIGHT TO TRIAL
BY JURY IN ANY FORUM IN RESPECT OF ANY ISSUE, CLAIM, DEMAND, ACTION, OR CAUSE OF
ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING OR WHETHER IN BONDED
CONTRACT OR TORT OR OTHERWISE. EACH PARTY HERETO ACKNOWLEDGES THAT IT HAS BEEN
INFORMED THAT THE PROVISIONS OF THIS SECTION 19 CONSTITUTE A MATERIAL INDUCEMENT
UPON WHICH THE OTHER PARTIES HAVE RELIED, ARE RELYING, AND WILL RELY IN ENTERING
INTO THIS AGREEMENT. THE PARTIES HERETO MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION 19 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF
SUCH OTHER PARTY TO THE WAIVER OF ITS RIGHTS TO TRIAL BY JURY.

      20. Governing Law. This Agreement is to be performed in the State of New
York and will be governed by and construed and enforced in accordance with the
laws of such state applicable to contracts made and to be performed entirely
within such state. Unless the jurisdictional pre-requisites are not met, the
parties hereto irrevocably consent to the exclusive jurisdiction of the United
States District Courts for the purpose of any litigation concerning this
Agreement. No party hereto will object to or contest New York as the proper
venue for any action or proceeding to enforce the terms hereof.

      21. Gender and Number. Words used herein indicating gender or number will
be read as context may require.

      22. Captions Not Controlling. Captions and headings have been included in
this Agreement for the convenience of the parties, and will not be construed as
affecting the content of the respective Sections and Paragraphs.

      23. Counterparts. This Agreement may be executed by the parties in one or
more counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

      24. Conflict with Surety Credit Documents or Lender Credit Documents. The
provisions of this Agreement are intended by the parties to control any
conflicting provisions in the Surety Credit Documents or the Lender Credit
Documents, including, without limitation, any provisions allowing for the taking
of additional collateral by Surety or the prosecution of any Foreclosure Action
against the Surety Priority Collateral by Lender Agent or Lender Parties.

      25. Authority of Lender Agent and Surety. The execution, delivery, and
performance of this Agreement by Lender Agent has been duly authorized by the
requisite Lender Parties necessary to bind Lender Parties hereto. Lender Agent
on behalf of Lender Parties hereby represents and warrants to Surety that the
requisite Lenders have consented to, and directed Lender

18



--------------------------------------------------------------------------------



 



Agent to execute on behalf of all Lender Parties this Agreement and the
requisite Lender Parties, as and if required, have approved this final form of
this Agreement. This Agreement is, when executed and delivered by Lender Agent,
the valid and binding obligation of Lender Agent, enforceable against Lender
Agent in accordance with its terms. The execution, delivery, and performance of
this Agreement has been duly authorized by Surety (exclusive of any future
co-sureties). Federal Insurance Company on behalf of Surety hereby represents
and warrants to Lender Agent that the requisite Sureties have consented to, and
directed Federal Insurance Company to execute this Agreement on behalf of Surety
(exclusive of any future co-sureties) and the requisite Surety, as and if
required, have approved this final form of this Agreement. This Agreement is,
when executed and delivered by Federal Insurance Company, the valid and binding
obligation of Federal Insurance Company, enforceable against Federal Insurance
Company in accordance with its terms. Lender Agent on behalf of Lender Parties
confirms that Surety and Quanta Services, Inc. may agree to a co-surety to issue
or procure Bonds for Principal. (The foregoing sentence will not serve to modify
Borrower’s rights under the terms of the Lender Credit Documents.) In this event
and with respect to any co-surety (other than any co-surety of a project for
which a Bond has been issued for the benefit of a Principal that is a Joint
Venture), such co-surety will be bound by and entitled to the benefits of this
Agreement (and will be deemed to make the representations of Surety contained
herein) upon the Lender Agent’s receipt of a Joinder Certificate, in the form
set forth as Exhibit B, executed by such co-surety, or pursuant to an addendum
executed by all of the parties to this Agreement. Any reinsuror asserting rights
under this Agreement will also be subject to the obligations of Surety under
this Agreement.

19



--------------------------------------------------------------------------------



 



      IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

         
 
  SURETY:

       
 
  FEDERAL INSURANCE COMPANY

       

  By:   /s/ Edward J. Reilly

       

  Its:   Edward J. Reilly

       

      Assistant Secretary

       
 
  LENDER AGENT:

       
 
  BANK OF AMERICA, N.A.,
as Lender Agent on behalf of Lender Parties

       

  By:   /s/ David A. Johanson

       

  Its:   David A. Johanson

       

      Vice President

20



--------------------------------------------------------------------------------



 



ACKNOWLEDGEMENT BY INDEMNITORS

      Each of the undersigned hereby accepts and acknowledges receipt of a copy
of the foregoing Intercreditor Agreement and consents to and agrees to be bound
by all provisions thereof. Each of the undersigned further acknowledges and
understands that the Intercreditor Agreement may be modified or amended at any
time or times without notice to or the consent of any of the undersigned.

      Executed this 14th day of March, 2005.

            INDEMNITORS:


QUANTA SERVICES, INC.
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        ARBY CONSTRUCTION, INC.
AUSTIN TRENCHER, INC.
CCLC, INC.
CONTI COMMUNICATIONS, INC.
CROCE ELECTRIC COMPANY, INC.
DILLARD SMITH CONSTRUCTION COMPANY
DRIFTWOOD ELECTRICAL CONTRACTORS, INC.
GLOBAL ENERCOM MANAGEMENT, INC.
GOLDEN STATE UTILITY CO.
H.L. CHAPMAN PIPELINE CONSTRUCTION, INC.
MANUEL BROS., INC.
MEARS GROUP, INC.
NETWORK ELECTRIC COMPANY
NORTH SKY COMMUNICATIONS, INC.
PARKSIDE SITE & UTILITY COMPANY CORPORATION
PARKSIDE UTILITY CONSTRUCTION CORP.
each a Delaware corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

21



--------------------------------------------------------------------------------



 



            QUANTA DELAWARE, INC.
QUANTA GOVERNMENT SERVICES, INC.
QUANTA GOVERNMENT SOLUTIONS, INC.
QUANTA UTILITY INSTALLATION
COMPANY, INC.
R.A. WAFFENSMITH & CO., INC.
SOUTHEAST PIPELINE CONSTRUCTION, INC.
SOUTHWESTERN COMMUNICATIONS, INC.
SPALJ CONSTRUCTION COMPANY
SUMTER UTILITIES, INC.
TOM ALLEN CONSTRUCTION COMPANY
UNDERGROUND CONSTRUCTION CO., INC.
UTILITY LINE MANAGEMENT SERVICES, INC.
VCI TELCOM, INC.
W.C. COMMUNICATIONS, INC.,
each a Delaware corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        ADVANCED TECHNOLOGIES AND INSTALLATION CORPORATION,
ALLTECK LINE CONTRACTORS (USA), INC.
POTELCO, INC.,
each a Washington corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        BRADFORD BROTHERS, INCORPORATED
TTM, INC.,
each a North Carolina corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

22



--------------------------------------------------------------------------------



 



            CMI SERVICES, INC.
TRAWICK CONSTRUCTION COMPANY, INC.,
each a Florida corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        CROWN FIBER COMMUNICATIONS, INC.,
a Virginia corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        ENVIRONMENTAL PROFESSIONAL ASSOCIATES, LIMITED
a California corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        FIVE POINTS CONSTRUCTION CO.
MEJIA PERSONNEL SERVICES, INC.
TRANS TECH ACQUISITION, INC.
SOUTHWEST TRENCHING COMPANY, INC.
each a Texas corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        INTERMOUNTAIN ELECTRIC, INC.,
a Colorado corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

23



--------------------------------------------------------------------------------



 



            IRBY CONSTRUCTION COMPANY,
a Mississippi corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        METRO UNDERGROUND SERVICES, INC. OF ILLINOIS,
PROFESSIONAL TELECONCEPTS, INC.,
each an Illinois corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        PAR ELECTRICAL CONTRACTORS, INC.,
a Missouri corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        PROFESSIONAL TELECONCEPTS, INC.,
a New York corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        THE RYAN COMPANY, INC.,
a Massachusetts corporation
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

24



--------------------------------------------------------------------------------



 



            TOTAL QUALITY MANAGEMENT SERVICES, LLC,
a Delaware limited liability company
COAST TO COAST, LLC,
a California limited liability company
      By:   Environmental Professional Associates,
Limited, Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        QUANTA UTILITY SERVICES, LLC,
a Delaware limited liability company
      By:   PAR Electrical Contractors, Inc.,
Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        TJADER, L.L.C.
OKAY CONSTRUCTION COMPANY, LLC
each a Delaware limited liability company
      By:   Spalj Construction Company,
Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

25



--------------------------------------------------------------------------------



 



            MEARS/CPG LLC
MEARS ENGINEERING/ LLC
MEARS/HDD, LLC
MEARS SERVICES LLC
each a Michigan limited liability company
      By:   Mears Group, Inc., The Sole Member of each of
the foregoing limited liability companies
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        S.K.S. PIPELINERS, LLC,
a Delaware limited liability company
      By:   Arby Construction, Inc., Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        TNS-VA, LLC,
a Delaware limited liability company
      By:   Professional Teleconcepts, Inc., Its Sole Member
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

26



--------------------------------------------------------------------------------



 



            NORTH HOUSTON POLE LINE, L.P.
LINDSEY ELECTRIC, L.P.
DIGCO UTILITY CONSTRUCTION, L.P.
each a Texas limited partnership
      By:   Mejia Personnel Services, Inc., Its General
Partner
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        QUANTA SERVICES MANAGEMENT PARTNERSHIP, L.P.
a Texas limited partnership
      By:   QSI, Inc., Its General Partner
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President        TRANS TECH ELECTRIC, L.P.,
a Texas limited partnership
      By:   By TTGP, Inc., Its General Partner
      By:   /s/ Dana A. Gordon       Name:   Dana A. Gordon      Title:   Vice
President     

27



--------------------------------------------------------------------------------



 



EXHIBIT A

PRINCIPAL

(Attached)



--------------------------------------------------------------------------------



 



EXHIBIT B

JOINDER CERTIFICATE

      The undersigned co-surety hereby accepts and acknowledges receipt of a
copy of the foregoing Intercreditor Agreement and consents to and agrees on its
behalf and on behalf of its successors and assigns to be bound by all provisions
thereof in consideration of its entitlement to the benefits thereunder.

      Executed this       day of                     , 200___.

         

  CO-SURETY:
 
       

  [NAME]
 
       

  By:    

       

  Name:    

  Title:    

EXHIBIT B



--------------------------------------------------------------------------------



 



EXHIBIT A

          JURISDICTION PRINCIPAL   OF FORMATION Advanced Technologies and
Installation Corporation   Washington Allteck Line Contractors (USA), Inc.  
Washington Arby Construction, Inc.   Delaware Austin Trencher, Inc.   Delaware
Bradford Brothers, Incorporated   North Carolina CCLC, Inc.   Delaware Coast to
Coast, LLC   California CMI Services, Inc.   Florida Conti Communications, Inc.
  Delaware Croce Electric Company, Inc.   Delaware Crown Fiber Communications,
Inc.   Virginia Digco Utility Construction, L.P.   Delaware Dillard Smith
Construction Company   Delaware Driftwood Electrical Contractors, Inc.  
Delaware Environmental Professional Associates, Limited   California Five Points
Construction Co.   Texas Global Enercom Management, Inc.   Delaware Golden State
Utility Co.   Delaware H. L. Chapman Pipeline Construction, Inc.   Delaware
Intermountain Electric, Inc.   Colorado Irby Construction Company   Mississippi
Lindsey Electric, L.P.   Texas Manuel Bros., Inc.   Delaware

 



--------------------------------------------------------------------------------



 



          JURISDICTION PRINCIPAL   OF FORMATION Mears Engineering/ LLC  
Michigan Mears Group, Inc.   Delaware Mears/HDD, LLC   Michigan Mears Services
LLC   Michigan Mears/CPG LLC   Michigan Mejia Personnel Services, Inc.   Texas
Metro Underground Services, Inc. of Illinois   Illinois Network Electric Company
  Delaware North Houston Pole Line, L.P.   Texas North Sky Communications, Inc.
  Delaware Okay Construction Company, LLC   Delaware PAR Electrical Contractors,
Inc.   Missouri Parkside Site & Utility Company Corporation   Delaware Parkside
Utility Construction Corp.   Delaware Potelco, Inc.   Washington Professional
Teleconcepts, Inc.   Illinois Professional Teleconcepts, Inc.   New York Quanta
Delaware, Inc.   Delaware Quanta Government Services, Inc.   Delaware Quanta
Government Solutions, Inc.   Delaware Quanta Services Management Partnership,
L.P.   Texas Quanta Utility Installation Company, Inc.   Delaware Quanta Utility
Services, LLC   Delaware R.A. Waffensmith & Co., Inc.   Delaware S.K.S.
Pipeliners, LLC   Delaware

2



--------------------------------------------------------------------------------



 



          JURISDICTION PRINCIPAL   OF FORMATION Southeast Pipeline Construction,
Inc.   Delaware Southwestern Communications, Inc.   Delaware Southwest Trenching
Company, Inc.   Texas Spalj Construction Company   Delaware Sumter Utilities,
Inc.   Delaware The Ryan Company, Inc.   Massachusetts Tjader, L.L.C.   Delaware
TNS-VA, LLC   Delaware Tom Allen Construction Company   Delaware Total Quality
Management Services, LLC   Delaware Trans Tech Acquisition, Inc.   Texas Trans
Tech Electric, L.P.   Texas Trawick Construction Company, Inc.   Florida TTM,
Inc.   North Carolina Underground Construction Co., Inc.   Delaware Utility Line
Management Services, Inc.   Delaware VCI Telcom, Inc.   Delaware W. C.
Communications, Inc.   Delaware

3